 METROPOLITAN LIFE INSURANCE COMPANY565Moreover, even if the Regional Director was clearly wrong in con-cluding that the new Irvine plant is, in and of itself, the only appro-priate unit, I think that the employees in this plant should not beblanketed into the existing bargaining unit without a self-determination election.The employees in the new plant have neverbefore been represented in a collective-bargaining unit.There areonly 14 of them, whereas there are some 130 employees in the presentlyexisting unit.In these circumstances, it is obvious that what mycolleagues are doing deprives the employees in the new plant of anymeaningful opportunity to remain unrepresented if they so wish.SeeThe Zia Company,108 NLRB 1134.MetropolitanLifeInsurance CompanyandInsurance WorkersInternational Union,AFL-CIO,Petitioner.Case No. 4-RC-4865.September 13, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph F. Rosenthal, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record 1 in this case, the Board finds :1.The Employer is engagedin commercewithin the meaning ofthe Act.2.The labor organization involvedclaimsto represent certainemployees of the Employer.3.A question affectingcommerce exists concerningthe representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of the Employer's two district officeslocated in the Wilmington, Delaware, metropolitan area.The Em-ployer contends that the appropriate unit should consist of either (1)all its offices in the United States; (2) all offices in its Atlantic Coastterritory; or (3) all' its offices in the State of Delaware.Otherwise,the parties are in agreement as to the composition of the unit.The Employer is engaged in the sale and issuance of various typesof insurance policies and does business throughout the United Statesand Canada. It maintains its principal office in New York, New1 Because,in our opinion, the record and briefs adequatelyset forththe issues andpositions ofthe parties,the Employer's request for oral argumentis hereby denied.Also,for the reasons hereinafter stated,the Employer'smotion to dismiss thepetition on thegrounds that the unit petitioned for is, inappropriate is hereby denied.'1-38'NLRB No. 73. 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDYork, and, for administrative purposes, it has divided its officesthroughout the United States into 14 territorial divisions.Each suchdivision is headed by a superintendent of agencies who reports di-rectly to a company vice president. The offices sought by the Petitionerare included in the Employer's Atlantic Coast territory, which en-compasses the States of Delaware and Maryland, the city of Phila-delphia, Pennsylvania, and all of the State of New Jersey, south ofthe cities of Bayonne and Elizabeth.The Petitioner's unit would include both of the Employer's districtoffices in the Greater Wilmington, Delaware, metropolitan area. TheEmployer's closest office to these, and its only remaining office in theState of Delaware, is located in Dover, which is 46 miles from Wil-mington.The Employer's business operations are highly centralizedand policies and procedures are established at the home office whichgoverns the management of the district office and the duties and func-tions of the agents.The superintendent of agencies, whose office islocated in New York, has the responsibility for seeing that the officesin his territory operate in accordance with these company directions,and in the course of his duties, the superintendent of agencies makesperiodic visits to the offices in his territory.Each district office has a manager in charge, who is the immediatesupervisory authority over the agents in the office.Agents are re-quired by company regulations to perform all of their work throughand subject to the general supervision and direction of the managerof the district office to which they are assigned.2The manager nor-mally solicits applications for openings in his district, and, althoughhe does not have the authority to hire an individual applicant, he mayrecommend that such action be taken. In carrying out his function asa recruiter, the manager accepts the prospective agent's application,conducts a personal interview, and orders a retail credit and medicalreport.The application, together with the manager's recommenda-tion, is then forwarded to the superintendent of agencies in New Yorkwho makes the final determination.New agents receive their initialtraining in New York and are then assigned to a district office wherethey receive additional training under the guidance and direction ofthe manager and assistantmanager.Although the agent spends thegreater part of his time in his assigned territory selling industrialand other types of insurance, he is required to report to the districtoffice twice a week and whenever the manager so directs.One dayeach week is devoted to a general meeting, at which the manager ex-plains to his agents the latest company directives.The manager reg-ularly reviews the agent's performance and although he has no au-thority to terminatean agent'sappointment, the manager may accept2 The parties haveagreed to exclude the managers and assistant managers from theunit,apparentlyon the theorythat theyare supervisors within the meaning ofthe Act. METROPOLITAN LIFE INSURANCE COMPANY567the agent's resignation, if tendered, or he may recommend to thesuperintendent of agencies that the agent be terminated.The man-ager may order an audit of the agent's accounts whenever he feels itis necessary and, in the event of a deficiency of $75 or more in theagent's accounts, the manager is required to suspend him until furthernotice.All labor relations policies are established at the home office andall agents are subject to the same wage policies, employee benefits,and working conditions.All bidding on job openings is limited tothe agents of the particular district office where the opening occurs.There is virtually no interchange or transfer of agents among thevarious district offices and there is no business or social contact amongagents except on the individual district office level.There is no his-tory of collective bargaining affecting the employees involved in theinstant proceeding.In view of the foregoing, and the entire record, we find that theindividual district office is in effect a separate administrative entitythrough which the Employer conducts its business operations, andtherefore is inherently appropriate for purposes of collective bargain-ing.However, as we have previously stated,' this finding does notpreclude the grouping of such offices where such grouping is justifiedby cogent geographic considerations.Therefore, as the Petitioner isseeking a unit comprising all of the Employer's offices in a separateand distinct area, the Wilmington, Delaware, metropolitan area, andas there is no history of collective bargaining covering employees inthese offices and no union seeks a broader unit, we find that such aunit may be appropriate for purposes of collective bargaining'Accordingly, we find that the following employees at the Employer'sdistrict offices in the Metropolitan Wilmington, Delaware, area, in-cluding the Brandywyne and Kirkwood offices, constitute a unit ap-propriate for collective-bargaining purposes within the meaning ofSection 9 (b) of the Act:All debit insurance agents, including all canvassing regular andoffice account agents selling industrial life insurance and other formsof insurance sold by the Company, but excluding independent agents,retired agents,Metropolitan Insurance consultants, managers, as-sistant managers, cashiers, clerical employees, secretaries, professionalemployees, guards, watchmen, and supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]MEMBERS RODGERS and LEEDOM,dissenting :3 ifetropol tan Life Insurance Company,138 NLRB 5124 Ibid.5 The unit description appears as amended and stipulated to at the hearing. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the reasons stated in our dissenting opinionsinQuaker City..LifeInsuranceCompany,134 NLRB960,MetropolitanLife Insur-,ance Company,138 NLRB 512, andEquitable Life Insurance Com-pany,138 NLRB 529, we would find the unit soughtinappropriateand dismiss the petition.PiezoManufacturing Corp.andDistrict#15, InternationalAssociation of Machinists.Case No. 2-CA-6367.September14, 1962SUPPLEMENTAL DECISION AND ORDEROn December 10, 1959, the Board issued a Decision and Order inthe above-entitledcase,'finding,inter alia,that the Respondent hadlaid off certain employees in violation of Section 8(a) (1) of the Act,and ordering it to make them whole for any loss of pay suffered byreasonof its discrimination against them.The Board's Order wasenforced by the United States Court of Appeals for the Second Cir-cuit on May 8,19612On September 29, 1961, the Regional Director for the SecondRegion issued a backpay specification, and, on October 24, 1961, theRespondent filed an answer thereto.Upon appropriate notice issuedby the Regional Director, a hearing was held before Trial ExaminerPaul Bisgyer for the purpose of determining the amounts of backpaydue the claimants.On May 7,1962, the Trial Examiner issued his Supplemental Inter-mediateReport, attached hereto, in which he found that the claimantswere entitled to specific amounts of backpay. Thereafter, the GeneralCounsel filedexceptionsto the Supplemental Intermediate Reportand a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Supplemental Intermediate Report,and the exceptions and brief, and hereby adopts the findings,' con-clusions, and recommendations of the Trial Examiner.1125 NLRB 686N L.R B. v. PiezoManufacturing Corporation,290 F. 2d 455.In its brief,the General Counsel argues, in effect, that the TrialExaminer erred inconsideringthe Respondent's decline in business in determiningthe amounts of backpaydue the claimants.Morespecifically, the General CounselcontendsthatRespondent'sloss oflarge Governmentcontractsafter January23, 1959, "as a result of being removedfrom an approved Government contractor list," was causedby thediscrimination against138 NLRB No. 69.